Citation Nr: 0112495	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, including entitlement to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.   


REMAND

The veteran contends, in essence, that the extent of his 
disabilities are so severe as to entitle him to nonservice-
connected pension benefits.  Upon review of the evidence of 
record, the Board finds that due process considerations 
require that this claim be remanded.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards. Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  The two ways 
that permanent and total disability can be shown under the 
law are as follows: (1) the veteran must be unemployable as a 
result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which is 
based on (a) the percentage ratings assigned for each 
disability from the VA Schedule for Rating Disabilities, 38 
C.F.R., Part 4; (b) the minimum percentage rating 
requirements for total ratings based on unemployability in 38 
C.F.R. § 4.16(a); and (c) the permanence of those percentage 
ratings for pension purposes required by 38 C.F.R. § 4.17). 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 3.340(b); 3.342, 4.16(a), 4.17, 4.18, 4.19 
(1999); Brown, 2 Vet. App. at 446.

In making this determination, the Court, in Roberts v. 
Derwinski, instructed that an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability.  Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992).  This means the RO 
has the responsibility of identifying all disabilities which 
a veteran currently has, determining whether or not they are 
permanent in nature, and assigning a schedular evaluation for 
each one of them under the VA Rating Schedule.  Furthermore, 
the VA has a duty to the veteran, in cases involving 
nonservice-connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one."  Roberts at 
390 (citing 38 U.S.C.A. § 5107(a) and Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)). 

In January 1999, the veteran filed his present application 
form, VA Form 21-526, Veteran's Application for Compensation 
or Pension, seeking entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes.  
On his application form, the veteran noted that he had the 
following conditions: (1) a fracture of L4-L5 vertebrae; (2) 
chronic headaches; (3) a bipolar disorder; (4) post-traumatic 
stress disorder (PTSD); and (5) post-concussion syndrome.  

A review of August 1999 rating decision, from which this 
appeal arose, shows a list of nonservice-connected disorders 
that have been assigned ratings.  These include (1) back 
injury with compression of vertebrae; (2) eye injury; (3) 
hernia repair; (4) brain probe; (5) eye scan (6) broken leg; 
(7) fracture of the left hand; (8) fracture of the right 
ankle; (9) dementia due to head trauma with headaches and 
bipolar disorder; and (10) arthralgias of the lumbosacral 
spine with mild degenerative disc disease.  Review of the 
record does not show that there has been recent VA 
examination for all of these rated disorders.  

A review of the claims file shows various private and VA 
treatment records and VA examination reports, which contain 
diagnoses of various disorders.  These records contain 
impressions and diagnoses of disabilities not listed above in 
either the veteran's application for his pension or in the 
August 1999 rating decision.  

An impression of compression deformity of D12 is contained in 
a private X-ray report in November 1995.  A related diagnosis 
of mild T12 compression fracture is contained in an August 
1999 VA examination report.  

A January 1999 report of CT examination of the head contains 
an impression of  slight asymmetric prominence of the left 
lateral ventricle, of uncertain clinical significance.  That 
report noted that although there was no cortical cerebral 
atrophy or definite cerebellar atrophy appreciated, the mild 
ventricular prominence, particularly on the left, may 
indicate some degree of central cerebral atrophy.   

A May 1999 VA X-ray report contains impressions showing 
cervical spine symptomatology including mild leftward list of 
the cervical spine; mild multi-level intervertebral disc 
narrowing from C3-4 through C6-7, with anterior marginal 
discogenic hypertrophic degenerative changes at these levels 
and anterior marginal defects at superior C4 and C5; 
relatively limited mobility demonstrated at the C5-6 and C6-7 
levels with flexion and extension, with satisfactory movement 
of cervical spine at and above the level of C4-5; mild 
degenerative changes of C5-6; and apparent hypertrophic 
degenerative changes of C4-5 zygapophyseal joints, left more 
pronounced than right.  That report also contains an 
impression of multiple tiny metallic foreign bodies overlying 
the face.

A July 1998 VA report of CT examination of the abdomen 
contains an impression of lesion of the left lobe of the 
liver compatible with an hemangioma.

Various VA psychiatric treatment and examination reports 
indicate or diagnose various psychiatric disabilities 
including alcohol dependence; polysubstance abuse; bipolar 
disorder, not otherwise specified; psychotic disorder, not 
otherwise specified; personality disorder; PTSD; and organic 
mental disorder, not otherwise specified.   

It does not appear that ratings have been associated with all 
of these diagnosed disorders, and for those diagnoses which 
have been rated, as noted above, the record does not show 
that all of the assigned ratings are based on current 
examination.  

As previously noted, the VA has a duty to the veteran in 
cases involving nonservice-connected pension benefits, to 
provide "a thorough contemporaneous medical examination, one 
which takes into account prior medical records, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Roberts at 390 (citing 38 U.S.C.A. § 5107(a) and Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Under these 
circumstances, the Board must remand this matter to attempt 
to schedule the veteran for the appropriate examinations to 
evaluate any currently diagnosed disorder.

The Board notes that when the RO meets its burden to notify 
the veteran and his representative of the information needed 
to develop the claim, the burden then shifts to the veteran, 
and consequently to his representative service organization 
to respond to the RO's requests.  Under the applicable 
criteria, when entitlement to nonservice-connected pension 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998)(emphasis 
added). "[T]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that in light of the passage of time 
since the original adjudication of the veteran's claim by the 
RO, there may now be additional medical records which are 
relevant to the veteran's claim.  In addition, the RO should 
request that the veteran provide an updated VA Form VA Form 
21-527, Income-Net Worth and Employment Statement, to 
determine if he meets the basic eligibility requirements for 
VA pension benefits.

In light of the foregoing, and recognizing the VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), the case should be 
remanded to the RO for the following actions:

1.  The RO should provide the veteran 
with an Income-Net Worth and Employment 
Statement, VA Form 21-527, and request 
that the veteran promptly complete and 
return this form to the RO.  If after its 
receipt, the RO determines that the 
veteran fails to meet the basic 
eligibility requirements for VA pension 
benefits, the RO may adjudicate this 
claim, without further development.

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for a permanent and total rating 
for pension purposes, including 
entitlement to an extra-schedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2).  The RO should 
request the veteran to identify all 
disabilities which he believes are 
interfering with his ability to maintain 
employment.  The regional office should 
also furnish the veteran with release 
forms and request that he provide the 
dates of treatment, and names and 
addresses of any physicians or medical 
facilities which treated him since 
discharge from service for all 
disabilities which he believes are 
interfering with his ability to maintain 
employment.  The RO should then obtain 
copies of relevant treatment records from 
these named physicians or medical 
facilities.  

3.  The RO should also schedule the 
veteran for the necessary VA examinations 
by appropriate specialists in order to 
determine the severity of all of his 
alleged nonservice-connected disorders.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  As to any orthopedic 
disability identified, the examiner is 
requested to indicate any functional 
loss, limitation, and any joint 
pathology, particularly on use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that 
examination report must account for 
functional loss due to pain); see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  The veteran 
should be advised of the provisions set 
forth at 38 C.F.R. § 3.655(b) (1999) 
regarding failure to report for scheduled 
VA examinations.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examinations.

The RO should rate each disability 
diagnosed, in accordance with the 
Schedule for Rating Disabilities.  In 
evaluating any degree of disability of 
any reported musculoskeletal disorder, 
the RO must consider whether there is 
functional loss due to pain, under 38 
C.F.R. §§ 4.40 and 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining whether the veteran meets 
the criteria for entitlement under this 
claim, the RO must consider whether the 
veteran meets the criteria as provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (2000); as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  This includes consideration of 
whether the veteran is unemployable under 
what the Court has referred to as the 
"average person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1999).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

If the veteran does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. § 
3.321(b)(2) (2000).  In deciding the 
veteran's claim, the RO should consider 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b).  If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

If the decision remains unfavorable following completion of 
these actions, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


